PER CURIAM.
This is an appeal by the defendant, William Lee Taylor, from an order denying his motion to correct an illegal sentence filed pursuant to Fla.R.Crim.P. 3.800(a). Upon the State’s proper confession of error, we reverse part of the order appealed from and remand for resentencing within the legal maximum.
The defendant was sentenced in count II of the information for kidnapping with a firearm, a life felony. § 775.087, Fla. Stat. (1983). As the felony was committed after October 1, 1983, the court was limited in sentencing the defendant to life or a term of imprisonment not exceeding forty years. § 775.082(3)(a), Fla. Stat. (1983). However, the court sentenced the defendant to one hundred thirty-four years. Therefore, we reverse the sentence imposed under count II and remand for resentencing consistent with the legal maximum. See Cromartie v. State, 645 So.2d 598 (Fla. 3d DCA 1994). In all other respects, however, we affirm the order under review.
Affirmed in part; reversed in part and remanded.